Citation Nr: 1527682	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-03 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to August 1976.  These dates are disputed by the Veteran; this is discussed in more detail in the decision below.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the Virtual VA claims file.

The Veteran's claim for service connection for PTSD was filed as a claim to reopen a previous final denial based on new and material evidence.  The RO considered the claim reopened in its December 2013 statement of the case.  The Board concurs with this determination and will not address the new and material evidence aspect of this matter further in this appeal.  


FINDING OF FACT

Clear and unmistakable evidence indicates that the Veteran's psychiatric disorder existed prior to service and was not aggravated during the Veteran's period of service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant records related to the Veteran's September 2010 denied claim for Social Security Disability benefits.  

The Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds clear and unmistakable evidence that the Veteran's acquired psychiatric disorder was not aggravated by his period of service.  VA therefore has no duty to provide a medical examination.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for PTSD.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).   Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2013).  The Board notes that regulations rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board on August 4, 2014, as this appeal was.  See 79 Fed. Reg. 45093 (August 4, 2014).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

Service treatment records include a letter from the Veteran's private psychiatrist.  The psychiatrist states that he treated the Veteran from 1972 to 1975 for emotional problems.  Specifically, the psychiatrist stated that the Veteran was hospitalized three times over the course of this treatment.  From April 1972 to July 1972 the Veteran was hospitalized for acute hostility and physical aggression towards his stepfather.  The psychiatrist's initial impression was unsocialized, aggressive reaction of childhood.  The Veteran was hospitalized again from September 1972 to January 1973 for the same symptomatology, and diagnosed with paranoid schizophrenic reaction, although at the time of writing the letter the psychiatrist felt this diagnosis was in error.  The Veteran was hospitalized a third time from January 1973 to March 1973 and diagnosed with adjustment reaction of childhood.  The psychiatrist wrote that, due to the length of the Veteran's problems, this diagnosis should have been unsocialized aggressive reaction of childhood with severe learning deficits.  The psychiatrist felt that this was a behavior disorder and not a psychotic problem.

Service treatment records show that at his June 1975 induction examination, the Veteran denied any history of depression, excessive worry, or nervous trouble.  He also denied having ever been treated for any mental condition.  No psychiatric abnormalities were noted by the examiner.  

Service treatment records further indicate that in February 1976, the Veteran reported depression as well as suicidal and homicidal thoughts.  His doctor noted delusions of his statements being controlled by others and referred him for psychiatric evaluation.  He was hospitalized until the end of March.  According to an April 1976 report of his treatment, the Veteran stated that his fellow soldiers accused him of informing on their drug abuse.  The Veteran also reported being angered by remarks made about his mother.  The Veteran felt that his fellow soldiers were trying to kill him, which led to fights and the subsequent psychiatric evaluation.  His psychiatrist noted paranoia related to people who the Veteran felt were trying to sabotage his military future.  Diagnostic testing was most supportive of a character disorder diagnosis.  His psychiatrist diagnosed an acute schizophrenic episode, most likely paranoid type, manifested by ideas of reference, suspiciousness, probable hallucinations, and statements of delusions involving abnormal feelings about identity and reality.

An April 1976 examination ordered by the medical evaluation board (MEB) found that the Veteran suffered an acute schizophrenic episode.  A May 1976 informal MEB found that prior to service the Veteran suffered from paranoid schizophrenia with slight impairment of social and industrial adaptability, which was not aggravated by the Veteran's time in service.  The Veteran disagreed with the findings of the informal MEB, and testified at a formal hearing before the MEB in July 1976.  The Veteran presented as evidence the abovementioned letter from his psychiatrist who treated him prior to his induction into service.  The Veteran testified that he was treated for a bad temper.  The Veteran's representative argued that the Veteran was not schizophrenic, but rather should be diagnosed as having an unsocialized aggressive reaction, a behavior disorder.  The MEB found the Veteran unfit to perform the duties of his rank as a result of his condition.  In a formal finding, the MEB found that the history of repeated hospitalizations with requirements for psychotherapeutic medication prior to service indicated that the condition pre-existed service, and the recent exacerbation was found to represent the natural course of the disease during his period of service, with no evidence that it was aggravated by active duty.

Although the Veteran's service dates are June 1975 to August 1976, his Department of Defense Form 214 indicates three years of service, from June 1975 to June 1978.  This document is erroneous and was corrected by a November 1980 Department of Defense Form 215.  The error appears to have been typographical, switching the 6 and the 8, thereby mistakenly reading June 1978 instead of August 1976.  In addition to the form providing the correct dates, the Veteran's claims file contains ample evidence showing that the Veteran was in fact discharged in August 1976, including the MEB proceedings discussed above, a September 1976 rating decision denying the Veteran's original claim for service connection for a mental health condition, dates provided in several forms filled out by the Veteran applying for educational benefits, and the dates provided in a second service connection claim filed by the Veteran in March 1978.  Furthermore, November 1977 correspondence from the Veteran's Congressional Representative states that the Veteran unsuccessfully tried to reenlist in service at that time.

VA treatment records reflect that in May 1979, the Veteran became depressed and overdosed on his girlfriend's tranquilizers.  He was psychologically tested and diagnosed with schizophrenia.  He caused several disturbances on the ward, and was irregularly discharged when it was found out that he had been arrested and was in jail.  The Veteran was readmitted in August 1979 reporting that he was very depressed and anxious and had taken another overdose.  The Veteran reported his pre-service history of psychological hospitalization.  He reported that he was wounded in Vietnam.  His psychiatrist could not verify this, and the Veteran reported that his records had been burned.  The Veteran was diagnosed with paranoid schizophrenia in remission, explosive personality, and depression.  The psychiatrist believed it was possible that his time in service had caused an exacerbation of his illness because the Veteran was still delusional about his time in service.  

VA treatment records reflect that the Veteran was admitted after a drug and alcohol overdose in November 1981.  He was diagnosed with dysthymic disorder and borderline personality disorder with paranoid traits.  While being treated for a knee condition in April 1982, his orthopedist determined that there might be some psychophysiological components and requested a psychiatric consultation.  His psychiatrist determined that he was living a fantasy life, noting that his claimed Vietnam service could not be verified.  An initial diagnosis was reactive depression with consideration of possible trauma if there was indeed a Vietnam experience.  His discharge diagnoses were acute, severe adjustment reaction to adult life with possible borderline features, adult antisocial behavior, isolated explosive disorder, and possible but not validated antisocial personality disorder.  While admitted, the Veteran had a violent outburst in which he attacked another patient and a nurse.  He was discharged, and his psychiatrists opined that the Veteran wrongfully, willfully, and premeditatedly assaulted a fellow patient while in full possession of his reality testing. 

In a November 1991 claim to reopen his claim for service connection for a mental health condition, the Veteran stated that he was a prisoner of war in Vietnam from October 1975 to February 1976.  In a May 1992 claim to reopen, the Veteran stated that he had been treated for PTSD after experiencing stressors in Vietnam.  In a June 1998 claim to reopen, the Veteran again claimed that he suffered from PTSD as a result of his time as a prisoner of war.  He stated that he was first treated for PTSD in 1979, but it was at the time misdiagnosed as schizophrenia.  His diagnosis of PTSD was in 1996.

VA treatment records confirm that the Veteran was diagnosed with PTSD in June 1996 after reporting a resurgence of symptoms of PTSD.  The Veteran reported to his doctors that he was a prisoner of war in Vietnam.  He reported to his social worker that he was in Vietnam from 1975 to 1976, involved in covert operations focused on destroying American equipment left behind and finding prisoners of war.  He claimed that none of these activities were documented by the government, and that he was a prisoner of war for three months during this period.  The Veteran was given a questionnaire to complete prior to scheduling a follow-up assessment with the social worker.  The Veteran never returned, and the PTSD clinic closed his file in December 1996.

VA treatment records reflect that in April 1998 the Veteran sought mental health treatment due to stress related to a restraining order keeping him from his girlfriend and her children.  He was diagnosed with adjustment disorder with increased anxiety and depression.  He was admitted later in the month after a prescription medication overdose which he related to his relationship problems.  The Veteran reported depression since March, and that he suffered from PTSD due to experiences in Vietnam, stating that he was a prisoner of war for four months.  His social worker initially diagnosed adjustment disorder with depressed mood and gave a rule-out diagnosis of PTSD, and a provisional diagnosis of mixed personality disorder with antisocial and borderline features.  His psychiatrist did not give him a psychiatric Axis I diagnosis, but diagnosed him with a possible mixed personality disorder.  At a therapy session in June 1998, the Veteran's social worker continued the diagnosis of mixed personality disorder.

Records from the New Mexico Corrections Department reflect that the Veteran was assessed for mental health concerns in June 2004 while in prison.  The Veteran reported being hypervigilant because he felt people were out to get him.  He stated that he was a covert operative and prisoner of war in Vietnam, but he was not allowed to talk about it.  He reported that he rescued a girl from boiling water who was placed there for six months, and shooting a boy's head off because he knew he was wired with a bomb by the way he walked.  He was diagnosed with paranoid schizophrenia.  

Prison treatment records show that in April 2006 the Veteran reported a recurring vivid dream of walking towards a military tent filled with his fellow soldiers who were killed when they were in combat in Vietnam.  The Veteran was placed on suicide watch for persisting suicidal ideation.  He was diagnosed with mood disorder, rule out malingering.  

VA treatment records show that the Veteran next sought treatment for PTSD in November 2006.  The Veteran reported that he served three tours of duty in Vietnam and was a prisoner of war for eight months.  The Veteran reported hearing voices and flashbacks triggered by crowds.  He was diagnosed with psychotic disorder and PTSD, and he was given a rule-out diagnosis of paranoid schizophrenia.  At a January 2007 PTSD medication evaluation, the Veteran reported experiences in Vietnam, including patrols behind enemy lines involving cannibalism and assassinations.  

Prison records reflect that the Veteran was incarcerated for parole violations by February 2007, when he attempted suicide.  In April 2007 he was diagnosed with PTSD and a personality disorder.  In May 2007 the Veteran reported that he joined the military when he was 16 and became involved in covert operations with Special Forces attached to the CIA.  His therapist noted that many parts of his story regarding his time in the military are nonsense.  The therapist suspected malingering when the Veteran's symptoms disappeared once his referral to the mental health treatment center was complete.  The Veteran subsequently reported hearing the voices of deceased relatives urging him to come and join them.  He reported that he had three razor blades hidden in his cell, and remained on suicide watch.  The Veteran was discharged from mental health treatment when his parole was completed in April 2008.  At discharge, it was noted that the Veteran stabilized rather quickly once he was transferred.  Participation in treatment was very sporadic, and he was never willing to explore concerns identified at admission.  His presentation of mood disturbance resolved itself quickly. 

VA treatment records show that the Veteran next sought treatment for depression and suicidal ideation in July 2010.  The Veteran reported hearing voices telling him to harm himself.  He was admitted for inpatient treatment.  Two days later, the Veteran was discharged and immediately sought to be readmitted.  He claimed that he had discovered his girlfriend's dead body three weeks prior, but discussions with a third party revealed that the woman had died more than a year ago while the Veteran was in prison.  His psychiatrists believed he was malingering, lying about his situation for secondary gain, but admitted him overnight to be safe.  His discharge diagnosis was malingering and antisocial personality disorder.  His psychiatrist stated that he had a very strong belief that the Veteran was malingering with a secondary gain of shelter, food, and safe haven.  Based on observation and the Veteran's statements, the psychiatrist concluded that the Veteran was not suicidal, homicidal, psychotic, or manic.

VA treatment records include an August 2010 mental health note, the Veteran reported service in Vietnam, and being sexually assaulted while held prisoner of war in the jungle for eight months.  He was diagnosed with mood disorder and antisocial personality disorder, but his psychiatrist stated that his diagnosis was unclear because there was considerable evidence that he sought psychiatric help in order to obtain a shelter and food.  Treatment continued throughout 2010.

The Veteran filed an informal claim in August 2010.  In his September 2010 formal claim, the Veteran stated that he entered service in June 1972.  The Board notes that as of June 1972 the Veteran was 15 years old.  The Veteran stated that he served until June 1975 and then served a second period from June 1975 to June 1978.  The Veteran stated that he was in Vietnam from September 1972 to June 1975, and was held as a prisoner of war from February 1974 to October 1974.  The Veteran stated that he did not remember where he was held.

VA treatment records reflect that in December 2010, the Veteran reported to his psychiatrist that after serving three tours of duty in Vietnam from 1972 to 1975, he spent from 1976 to 1978 working with the CIA, FBI, and Department of Defense on breaking up slave rings in Mexico and Egypt.  The Veteran continued monthly therapy sessions through May 2011.  In March 2011, his social worker noted the discrepancies among the Veteran's descriptions of his service, and stated that his previous diagnosis of schizophrenia with malingering traits may be a more accurate description of his mental health condition.  

VA treatment records reflect that the Veteran was hospitalized for suicidal ideation in August 2011.  He was released after several days.  

The Veteran was hospitalized in January 2012 after an attempted suicide by overdose.  The Veteran reported what his psychiatrist described as elaborate delusions of being experimented on by the military since he was a child.  The psychiatrist assessed complex presentation and inconsistent reports of symptoms, noting that malingering was strongly suspected during the Veteran's prior admission.  A day later, another psychiatrist assessed that the Veteran may in fact have an overlying mood disorder, but the presentation of his self-history is dramatic and potentially exaggerated.  Given the Veteran's history of multiple diagnoses, his treatment team requested a diagnostic clarification via psychological testing.  Validity scales were significant for overreporting of symptoms, but not to such a degree as to invalidate the testing.  The psychologist noted that the Veteran's profile indicated that he likely not only has difficulty accurately delineating real and psychologically-originated physical symptoms, but that his thought process is also delusional or psychotic in nature.  The psychologist concluded that the diagnosis best describing the Veteran is histrionic personality disorder and delusional disorder.  The psychologist offered a secondary hypothesis of a cycling mood disorder, either bipolar disorder or cyclothymia.  The Veteran was discharged and continued regular individual and group therapy through June 2012.

VA treatment records reflect that in February 2013, the Veteran sought mental health treatment.  He was diagnosed with psychotic disorder, rule-out paranoid schizophrenia, rule-out schizoaffective disorder, rule-out substance induced psychotic disorder, and antisocial personality traits.  Treatment continued in March 2013, May 2013, and August 2013.

A November 2013 VA Administrative Decision confirmed that, based on the Veteran's military service records, his dates of service were from June 1975 to August 1976.  Furthermore, VA determined that the Veteran did not serve in the Republic of Vietnam, nor was he ever a prisoner of war.  Accordingly, in December 2013 VA issued a finding that the Veteran's claimed PTSD stressors from his claimed time in Vietnam could not be confirmed. 

At the Veteran's July 2014 hearing, he stated that he served in Vietnam from 1972 to 1975, and was a prisoner of war from February 1974 to October 1974.  He stated that records of this period of service were unavailable because they were classified.  He further stated that while serving from 1975 to 1978, he was diagnosed with acute schizophrenic paranoia.  He stated that this condition was aggravated in service when his fellow soldiers accused him of informing on their drug use and attacked him physically.  The Veteran reported that before his service he had a problem with his temper, and that his training and time in service escalated his temper in extreme ways.

As an initial matter, the Board finds the documented evidence of the Veteran's military records more probative than his statements with regards to his dates and location of service.  There is ample evidence in the Veteran's file corroborating the conclusion reached by some of his doctors and social workers that his service in Vietnam is a delusion or invention.  The Board therefore finds that the Veteran served in peacetime from June 1975 to August 1976, that he never served in the Republic of Vietnam, and that he was never a prisoner of war.

The Board further finds that the Veteran suffered from his mental health condition prior to induction into service.  Because no abnormality was noted at the Veteran's June 1975 induction examination, the Veteran benefits from a presumption of soundness.  38 C.F.R. § 3.304(b).  Nevertheless, the Board finds clear and unmistakable evidence sufficient to rebut the presumption of soundness.  The letter from the Veteran's private psychiatrist documented his pre-service hospitalizations, corroborated by the Veteran's testimony at his July 1976 MEB hearing.  The only evidence against a pre-existing mental health condition is the Veteran's own statements that he was in Vietnam at that time, which the Board discounts as a delusional product of the Veteran's mental health condition.

Similarly, the Board finds that the evidence is clear and unmistakable that the Veteran's condition was not aggravated by his time in service.  The July 1976 MEB conducted a full examination of the Veteran and found that there was no aggravation of his condition in service.  Furthermore, while his in-service diagnosis differs from his pre-service diagnoses, his symptoms are the same.  The Veteran's three pre-service hospitalizations were the result of his aggressive behavior, and his in service MEB was initiated after he was aggressive towards his fellow soldiers.  There is nothing to suggest that the aggression observed in service was more severe than the aggression which caused the Veteran to be hospitalized three times prior to service.  The Board recognizes that the Veteran has focused on military service in his therapy, but notes that the service he focuses on never occurred.  When discussing his stressors or the origins of his problems, the Veteran does not refer to any events which occurred during his actual 14 months of service, but rather consistently reports a dramatic narrative involving covert operations in Vietnam, experiences as a prisoner of war, world travel with intelligence organizations fighting an underground slave trade, and being the subject of military experimentation.  There is no indication in the record that any of these delusions have their source in the Veteran's actual and comparatively dull service experience.  For these reasons, the Board finds clear and unmistakable evidence that the Veteran's pre-existing psychiatric disorder was not aggravated by his time in service, and service connection must therefore be denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


